J-S65024-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    DMITRIY V. LITVINOV

                             Appellant               No. 1851 MDA 2017


        Appeal from the Judgment of Sentence Entered October 17, 2013
                 In the Court of Common Pleas of Centre County
     Criminal Division at Nos: CP-14-CR-0000364-2011, CP-14-CR-0000462-
      2010, CP-14-CR-0000464-2010, CP-14-CR-0001090-2010, CP-14-CR-
     0001139-2010, CP-14-CR-0001157-2010, CP-14-CR-0001158-2010, CP-
      14-CR-0001159-2010, CP-14-CR-0001161-2010, CP-14-CR-0001162-
           2010, CP-14-CR-0001163-2010, CP-14-CR-0001164-2010


BEFORE: SHOGAN, and STABILE, and McLAUGHLIN, JJ.

MEMORANDUM BY STABILE, J.:                        FILED JANUARY 16, 2019

        Appellant, Dmitriy V. Litvinov, appeals nunc pro tunc1 from the October

17, 2013 judgment of sentence imposing an aggregate thirty-nine years and

four months to seventy-eight years and eight months of incarceration for

multiple counts of robbery, theft by unlawful taking, receiving stolen property,

kidnapping, recklessly endangering another person, conspiracy, and related

offenses.2 We vacate and remand for resentencing.


____________________________________________


1 In a companion case docketed at 1771 MDA 2017, we affirmed the PCRA
court’s order reinstating Appellant’s direct appeal rights.

2    18 Pa.C.S.A. §§ 3701, 3921, 3925, 2901, 2705, and 903, respectively.
J-S65024-18


       The record reveals that Appellant, along with co-defendants Maksim

Illarionov, Alexei Semionov, and Anatoliy Veretnov, was tried before a jury

from February 8, 2011 to February 16, 2011, at which point Appellant

successfully moved for a mistrial. Appellant’s second jury trial commenced in

June of 2012. At the conclusion of the second trial, Appellant was convicted

of the aforementioned charges. On July 3, 2012, the Commonwealth filed its

notice of intent to seek mandatory sentences for many of Appellant’s

convictions in accord with then-extant 42 Pa.C.S.A. § 9712. On September

21, 2012, the trial court imposed a sentence that included some but not all of

the Commonwealth’s requested mandatory minimums. The Commonwealth

appealed, this Court reversed, and on October 17, 2013, the trial court

imposed a new sentence including several additional mandatory minimums in

accord with this Court’s remand instructions. Appellant now challenges that

sentence nunc pro tunc.         The trial court did not file an order pursuant to

Pa.R.A.P. 1925.3

       Appellant raises three issues:

       I.     Whether the trial court erred in imposing various mandatory
              minimum sentences pursuant to 42 Pa.C.S.A. § 9712, in

____________________________________________


3  The trial court believed the instant appeal should be held in abeyance
pending the outcome of the Commonwealth’s appeal at 1771 MDA 2017. As
set forth in the main text, the Commonwealth concedes that the mandatory
minimum sentences are unconstitutional. We find Appellant’s remaining
issues lacking in merit. We will not remand for a Rule 1925 order, because
the absence of a trial court opinion has not hampered our review.



                                           -2-
J-S65024-18


              violation of Alleyne v. United States, 133 S. Ct. 1251
              (2013) and its progeny?

       II.    Whether the Commonwealth appears to have engaged in
              prosecutorial misconduct, suborned perjury, committed a
              Brady[4] violation and/or otherwise failed to correct
              erroneous and misleading testimony of their star witness,
              confidential informant Lindsay Coatman, such that, at a
              minimum, Appellant’s case should be remanded to the trial
              court for an evidentiary hearing to develop a record on this
              colorable issue?

       III.   Whether the trial court erred in allowing the Commonwealth
              to elicit testimony from their witness, Timothy Henry
              regarding uncharged prior bad acts of Appellant, including
              that Appellant allegedly made threats of violence against the
              District Attorney and other members of law enforcement
              and that he made a comment about escaping from the
              county jail while awaiting trial?

Appellant’s Brief at 31 (some capitalization omitted).

       Appellant’s first assertion of error requires a remand for resentencing.

In Alleyne, the United States Supreme Court held that any fact triggering an

increased penalty, such as a mandatory minimum sentence, must be

submitted to the fact finder and proved beyond a reasonable doubt. Prior to

Alleyne, § 9712 of the Judiciary Code provided for the imposition of

mandatory minimum sentences based on the trial court’s assessment of the

facts at sentencing.       Instantly, the sentencing court imposed mandatory

minimums based on Appellant’s visible possession of a firearm during his

offenses. Alleyne invalidated that practice. The courts of this Commonwealth

have held that our then-extant mandatory minimum procedure was

____________________________________________


4   Brady v. Maryland, 373 U.S. 83 (1963).

                                           -3-
J-S65024-18


unconstitutional under Alleyne and that the unconstitutional provisions of

§ 9712   were    not   severable   from    the   remainder   of   the   statute.

Commonwealth v. Wolfe, 140 A.3d 651 (Pa. 2016); Commonwealth v.

Newman, 99 A.3d 86 (Pa. Super. 2014) (en banc), appeal denied, 121 A.3d
496 (Pa. 2015); Commonwealth v. Valentine, 101 A.3d 801 (Pa. Super.

2014), appeal denied, 124 A.3d 309 (Pa. 2015).            The Commonwealth

concedes the validity of Appellant’s first argument. Commonwealth’s Brief at

8.   Because the sentencing court imposed mandatory minimum sentences

pursuant to a statutory scheme that has since been declared unconstitutional,

we must vacate the judgment of sentence and remand for resentencing in

accord with Alleyne and its Pennsylvania progeny.

      Next, Appellant argues the Commonwealth engaged in prosecutorial

misconduct and/or committed a Brady violation in its presentation of the

testimony of witness Lindsay Coatman.      Brady held that the prosecution’s

failure to disclose evidence favorable to the defendant violates due process of

law if the evidence is material to the defendant’s guilt or to the punishment

imposed. Brady, 373 U.S. at 87. Coatman was a government informant who

accompanied Appellant and his co-defendants during the crimes at issue, in

one case wearing a wire. He testified about Appellant’s participation in the

charged crimes. As of trial, Coatman had pled guilty to unrelated drug and

firearms charges, but had yet to be sentenced. He testified that he expected

jail time but he eventually received only probation.     From this, Appellant


                                     -4-
J-S65024-18


infers: 1) that Coatman lied on the stand; 2) that the prosecutor failed to

correct Coatman’s testimony despite knowing of its falsehood; 3) that

Coatman received a promise of leniency from the prosecution in exchange for

his testimony in this case; and 4) that the prosecution failed to disclose the

existence of its deal with Coatman.

      The record provides no support for any of Appellant’s inferences.

Indeed, Appellant was aware of the plea offer Coatman signed, in which the

Commonwealth recommended two and one-half to five years of incarceration

followed by five years of probation.        Instead, after the conclusion of

Appellant’s trial, Coatman received six years of probation.          Coatman’s

testimony was as follows:

            Q.    In fact, had you pled guilty to those charges?

            A.    Yes, sir. I pleaded guilty the other year.

            Q.    Do you know what penalty you’re facing for that?

            A.    Three to five or – a long time.

            Q.    Have you been sentenced yet on those charges?

            A.    Yes sir, I pleaded guilty, yes.

            Q.    Okay, but did you get sentenced yet or not?

            A.    (No response).

            Q.    Did you go to jail for that charge yet?

            A.    No, sir.

            Q.     Okay. And have any promises been made to you by
      the District Attorney’s office or anyone else regarding what’s going
      to happen with your charges?


                                      -5-
J-S65024-18


            A.    No, none at all, none at all.

N.T. Trial, 6/20/12, at 1156.

      On cross-examination, Coatman testified as follows:

           Q.    Did you testify on direct examination that you know
      what sentence you’re getting?

            A.    Not really.

            Q.    Not really?

            A.    No, I said I did it. I’m going to do time.

            Q.    You pled guilty in November of 2009, right?

            A.    Correct.

            Q.    You still haven’t been sentenced yet, right.

            A.    I don’t know. I know they told me I was going to jail.

            Q.    Have you gone to jail yet, sir?

            A.    No.

           Q.    This is three years from the date of the arrest and
      almost two and a half years from when you pled guilty, right.

            A.    Okay.

            Q.    Do you agree with me?

            A.    I’ll agree with you.

           Q.    And you have no idea when you are getting
      sentenced, right?

            A.    No. My lawyer keeps on filing continuances.

            Q.    Do you know why this case keeps getting continued?

            A.    Nope. That’s why I hired a lawyer.

            Q.    You don’t think it’s because you’re testifying here?



                                     -6-
J-S65024-18


           A.    It could be.

           Q.    It could be, but you’re not sure?

           A.    It’s not up to me.

           Q.    Did you sign a plea offer in this case, sir.

           A.    I signed paperwork.

                                      […]

           Q.    Did you ever see this plea offer?

           A.    Hell, I don’t remember.

           Q.    Is your name Lindsay Coatman?

           A.    Yeah.

           Q.    You don’t remember seeing this?

           A.    Not really.

           Q.    Does this say that the terms of your sentence are two
     and a half to five years on count 1, SCI, followed by five years of
     consecutive probation on count 3?

           A.    Yep, that’s what it says.

          Q.     And it also says other family members will not be
     charged for this incident?

           A.    Yes, sir.

           Q.    Is that what it says?

           A.    That’s what it says.

           Q     But you don’t remember seeing it?

           A.    It’s been a while.

           Q.    Do you remember agreeing to those terms?

           A.    That’s why I pleaded guilty.

                                      […]

                                      -7-
J-S65024-18


N.T. Trial, 6/21/12, at 1316-18.

      In essence, Appellant’s argument on this issue is purely speculative.

The record contains no evidence of any agreement whereby Coatman would

not receive jail time. The record contains no evidence that Coatman lied when

he testified that he expected jail time. The record also contains no indication

that Coatman’s probationary sentence was anything other than an exercise of

that sentencing court’s discretion. Defense counsel cross-examined Coatman

extensively on the plea agreement, the delay in sentencing, and the possibility

that the delay in Coatman’s sentencing was related to the need for his

testimony at Appellant’s trial.    The jury was free to assess Coatman’s

credibility accordingly.

      Our Supreme Court addressed a similar scenario in Commonwealth v.

Barksdale, 275 A.2d 291 (Pa. 1971). There, a Commonwealth witness who

drove the getaway car after her co-defendant committed a murder, testified

against the co-defendant. She testified that she received no promises from

the Commonwealth in exchange for her testimony, and she received a lesser

sentence than the co-defendant did. Our Supreme Court noted that there was

“no clear proof that the prosecutor’s office made any deal with the witness.”

Id. at 459. “In addition, it is far from unusual for a felon who testifies

against a co-defendant to receive less severe treatment from the

district attorney and the court even though no specific promises are

made.”    Id. at 460 (emphasis added).     The witness expressly denied the


                                     -8-
J-S65024-18


existence of any promise, and co-defendant’s counsel had a full opportunity

to cross-examine her on her motives for cooperating with the Commonwealth.

Id. The Supreme Court therefore rejected the co-defendant’s request for a

remand and special hearing on the issue. Id.

      Instantly, the applicability of Barksdale is clear. There, as here, the

appellant insinuated that a Commonwealth witness lied on the stand and that

the prosecution made promises in exchange for the testimony. There, as here,

the witness denied receiving any such promise, and the appellant produced

no evidence to contradict that testimony, other than the sentence the witness

received. There, as here, the appellant cross-examined the witness on her

motives for cooperating with the Commonwealth. Finally, the Supreme Court

opined that a lesser sentence for a cooperating witness is not unusual,

regardless of any specific promises from a prosecutor.       Given all of the

foregoing, we conclude that no relief is due.

      Finally, Appellant argues that the trial court erred in permitting the

testimony of Timothy Henry, Appellant’s cellmate.        Henry testified that

Appellant expressed threats of violence against the prosecutor in this case,

and that he spoke of plans for escaping from prison.      We review the trial

court’s evidentiary rulings for abuse of discretion. Commonwealth v. Orie,

88 A.3d 983, 1000 (Pa. Super. 2014), appeal denied, 99 A.3d 925 (Pa.

2014). An abuse of discretion occurs where the trial court’s decision “reflects

manifest unreasonableness, or partiality, prejudice, bias, or ill-will, or such


                                     -9-
J-S65024-18


lack of support to be clearly erroneous.” Id. Rule 404(b) of the Pennsylvania

Rules of Evidence prohibits admission of bad acts that are not the subject of

prosecution for the sole purpose of demonstrating the defendant’s bad

character or propensity to commit crimes. Pa.R.E. 404(b)(1). Evidence of

other bad acts may be admissible, however, for another purpose, such as to

demonstrate the defendant’s consciousness of guilt.        Commonwealth v.

Flamer, 53 A.3d 82, 87 (Pa. Super. 2012).

            It is well settled that when a person has committed a crime,
      and knows that he is wanted for it, any attempt by that person to
      flee or conceal his whereabouts, to escape from custody or resist
      arrest, to conceal or destroy evidence, to give false statements or
      testimony, to intimidate or attempt to influence witnesses, or to
      otherwise engage in conduct designed to avoid apprehension or
      prosecution for such crime may be admissible as evidence of
      consciousness of guilt, and may, along with other evidence in the
      case, form a basis from which guilt may be inferred.

Commonwealth v. Pestinikas, 617 A.2d 1339, 1347–48 (Pa. Super. 1992).

      The Flamer Court held that evidence of a conspiracy among co-

defendants to kill a witness in order to preclude the witness’ testimony at trial

was admissible as consciousness of guilt.       Flamer, 53 A.3d at 87.        In

Pestinikas, this Court held that the trial court did not err in admitting

evidence that the defendants attempted to avoid prosecution by exerting

political influence on the prosecutor. Pestinikas, 617 A.2d at 1348. We also

have held that post-arrest threats can be admissible as consciousness of guilt.

Commonwealth v. Sanchez, 610 A.2d 1020, 1026-28 (Pa. Super. 1992),




                                     - 10 -
J-S65024-18


appeal denied, 620 A.2d 490 (Pa. 1993) (holding that the defendants post-

arrest talk of suicide was admissible as consciousness of guilt).

      Instantly, as in Sanchez, the trial court admitted evidence of

Appellant’s post-arrest threats. Specifically, Appellant’s cellmate testified that

he expressed his intent to kill the prosecutor and/or to escape prosecution by

overtaking the guards during his transport from prison to the courthouse.

These threats, in accord with the law as expressed in Pestinikas, plainly

evidence Appellant’s plans to avoid prosecution for the charged offenses. We

discern no abuse of discretion in the trial court’s decision to admit them.

      In summary, Appellant has presented a meritorious argument in support

of his request for re-sentencing. His remaining arguments lack merit. We

therefore vacated the judgment of sentence and remand for sentencing in

accord with this Memorandum.

      Judgment of sentenced vacated.           Case remanded.         Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/16/2019




                                     - 11 -